DETAILED ACTION
	This is in response to communication received on 7/6/22.
	The text of those sections of pre-AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/29/19, 2/5/20, 9/9/20, 2/25/21, 7/7/21, 1/20/22.

Claim Objections
The claim objections on claims 26, 28, and 29, and 2, 3, and 21 under 37 CFR 1.75 as being a substantial duplicate are withdrawn because of Applicant’s persuasive arguments dated 7/6/22. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 on claims 2-3, 6, 8, 9, 11, 14, 16-20 and 26-28 are withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and PERVAN (WO 2011/129757) on claim 4 is withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and HANSSON (WO 01/47724A1) on claim 5 is withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and CRETTE (US PGPub 2005/0176321) on claim 10 is withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and ERIKSSON (US PGPub 2004/0142107A1) on claim 12 and 15 is withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and CHEN (US PGPub 2007/0283648) hereinafter CHEN on claim 13 is withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2 and HANSSON (WO 01/47724A1) on claims 21-22, 24-25, and 29 are withdrawn because the independent claims 2 and 21 have been amended.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2, HANSSON (WO 01/47724A1) and Baker et al. US PGPub 2008/0075859 hereinafter BAKER on claim 23 is withdrawn because the independent claims 2 and 21 have been amended.
Claims 2-3, 5, 6, 8-9, 11, and 15-29  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2.
As for claim 2, SCHACHT teaches “A method for manufacturing coated panels of the type including at least a substrate and a top layer with a motif, the top layer being provided on the substrate” (abstract, lines 1-3) and “a motif is realized by means of a print 8 which is performed directly on the substrate 2 or on a priming layer 4 already provided on the substrate 2” (paragraph 88, lines 1-4), i.e. A method of coating a building panel.
SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. applying at least one transparent layer on a decorative surface of a building panel… wherein the at least one transparent layer is applied onto the entire decorative surface… wherein a part of the decorative surface… forms a part of a visible final surface décor.
SCHACHT is silent on the transparent layer being deposited with a digital print head, each transparent layer being a UV curable coating layer, wherein said at least one transparent layer comprises a digital print and a transparent digital coating, wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), and PANKOKE further teaches the radiation-curing lacquer being "hardened by a UV radiation source" (page 5, lines 164- 165, translation), i.e. applying one or more transparent UV curable liquid coatings ... on a decorative surface of wood of a building panel ... applying a ... print after applying the one or more transparent UV curable liquid coatings; curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes the digital print.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1 .5" (page 4, lines 156-163, translation), i.e. applying one or more transparent UV curable liquid coatings ... with a digital print head.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100), i.e. wherein said at least one transparent layer comprises a digital print and a transparent digital coating wherein a part of the decorative surface and the digital print forms a part of a visible final surface decor and wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a digital print head, each transparent layer being a UV curable coating layer, wherein said at least one transparent layer comprises a digital print and a transparent digital coating, wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface in the process of applying the transparent synthetic layer of SCHACHT because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
SCHACHT further teaches “In general, it is noted that the relief, which is discussed in all aspects of the invention, also can be restricted in depth… Further, it is also noted that the relief preferably is tangibly present at the surface of the final coated panel. However, according to certain embodiments, it is not excluded that the respective relief is present internally in the top layer of the coated panel and is not tangible, though visibly present at the surface of the coated panel. Such embodiment can be obtained when by means of the techniques of the invention a relief is imparted to the motif itself, whereas the surface of the coated panel as such is made substantially or entirely flat. As already mentioned, by such relief depth effects may be obtained, which remain visible at the surface of the coated panel” (paragraph 72, lines 1-19), and “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10) i.e. wherein a top synthetic layer of SCHACHT can be made flat to render an underlying structure visible but not tangible such that wherein the entire at least one transparent layer is a flat top surface.
As for claim 3, SCHACHT is silent on comprising applying the digital print on the at least one transparent layer.
SCHACHT does teach “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), i.e. wherein the at least one transparent layer includes multiple transparent layers that are not of the same kind.
PANKOKE teaches "a decorative print 3.7, d.H. the mixture of different colors e.g. B. two, three or four colors, which in this alternative design are printed on the previously print image 3. 7" (page 6, lines 238-241 ), and teaches that the print can be applied with digital printing machine (page 4, lines 152-156) i.e. wherein comprising applying the digital print on the at least one transparent layer.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes wherein comprising applying the digital print on the at least one transparent layer because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 5, SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. wherein an upper transparent layer is applied… above the digital print.
SCHACHT is silent on digital coating.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), i.e. wherein transparent layers are applied alongside digital print to form a décor on a surface using digital printing techniques.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transparent synthetic layer of SCHACHT using digital coating because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 6, SCHACHT further teaches “In general, it is noted that the relief, which is discussed in all aspects of the invention, also can be restricted in depth… Further, it is also noted that the relief preferably is tangibly present at the surface of the final coated panel. However, according to certain embodiments, it is not excluded that the respective relief is present internally in the top layer of the coated panel and is not tangible, though visibly present at the surface of the coated panel. Such embodiment can be obtained when by means of the techniques of the invention a relief is imparted to the motif itself, whereas the surface of the coated panel as such is made substantially or entirely flat. As already mentioned, by such relief depth effects may be obtained, which remain visible at the surface of the coated panel” (paragraph 72, lines 1-19), and “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), i.e. wherein the top surface is flat, wherein an additional transparent layer is located under… the at least one transparent layer to form the visible relief.
As for claim 8, SCHACHT is silent on the digital print head.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1.5" (page 4, lines 156-163, translation) and further shows in Fig. 2 and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the embodiment with a single inkjet print head, the radiation-curing lacquer and complete application made from several applied layers inherently involves wherein the digital print head is configured to apply overlapping drops. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes wherein the digital print head is configured to apply overlapping drops because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 9, SCHACHT is silent on the digital print head.
PANKOKE teaches that "The inkjet printheads ... emit individual paint drops onto the workpiece ... with a single paint droplet having a volume of 0.5-300 pl" (age 5, lines 167-169), i.e. a range that overlaps with wherein the print head applies drops having a size of 60-400 picolitres. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes wherein the digital print head is configured to apply drops having a size that overlaps with 60-200 picolitres  because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 11, SCHACHT teaches “the coated panel relates to a panel, the motif of which relates to a printed motif, which preferably is obtained by performing a print directly or indirectly on said substrate” (paragraph 57), i.e. wherein the decorative surface comprises a print.
As for claim 15, SCHACHT teaches “Preferably, also hard wear-resistant particles are provided in the synthetic material layer 7” (paragraph 94, lines 9-12), i.e. wherein the at least one transparent layer comprises wear resistant particles.
As for claim 16, SCHACHT is silent on digital prints for forming a transparent layer.
PANKOKE teaches shows in Fig. 2 in the WO document provided a layer with a three-dimensional structure and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the radiation curing lacquer is combined from several applied layers i.e. wherein the at least one transparent layer comprises a plurality of digital prints placed on top of each other with transparent layers between the digital prints, thereby providing a three-dimensional image.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes wherein the at least one transparent layer comprises a plurality of digital prints placed on top of each other with transparent layers between the digital prints, thereby providing a three-dimensional image because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 17, SCHACHT teaches “At the surface of the panel 1, a relief of recesses 13 and projections 14 is obtained” (paragraph 106, lines 3-4).
SCHACHT further teaches “Preferably, said synthetic material layer also extends in the finally formed coated panel over substantially the entire surface of the substrate. Thus, preferably, material of this synthetic material layer will remain present in the deeper structural portions of the top layer, too. In this manner, it is possible to obtain good protection for the motif” paragraph 63, lines 5-10) and “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), i.e. in an embodiment in which a first layer of flat synthetic material layer is applied to coat the digital print at the deeper structural portions of the top layer and then further structured layers of synthetic material layer are applied thereon, wherein the method further comprises applying an additional transparent layer above the at least one transparent layer, wherein the additional transparent layer comprises a structured surface with cavities and protrusions.
As for claim 18, SCHACHT is silent on wherein the structured surface is in register with the decorative surface.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transparent synthetic layer of SCHACHT using digital coating because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help imitate the image and feel of underlying design.
As for claim 19, SCHACHT teaches “Herein, this may relate, for example, to furniture panels, ceiling panels, floor panels” (paragraph 5, lines 4-5), i.e. wherein the building panel is a floor panel.
As for claim 20, SCHACHT is silent on wherein the curing of the at least one transparent layer with UV light occurs in a UV oven that immediately cures the at least one transparent layer.
PANKOKE teaches "After passing through the first application station of transparent, radiation-curing lacquer with print heat... the applied lacquer is cured by the radiation source" (page 5, lines 181-183), i.e. wherein the curing of the at least one transparent layer with UV light occurs in a UV oven that immediately cures the at least one transparent layer.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transparent synthetic layer of SCHACHT as taught by PANKOKE such that it includes wherein the curing of the at least one transparent layer with UV light occurs in a UV oven that immediately cures the at least one transparent layer because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help imitate the image and feel of underlying design.
As for claim 21, SCHACHT teaches “A method for manufacturing coated panels of the type including at least a substrate and a top layer with a motif, the top layer being provided on the substrate” (abstract, lines 1-3), “For the substrate of the coated panel of the invention, preferably use is made of a substrate which comprises a wood-based material, such as MDF or HDF” (paragraph 56) and “a motif is realized by means of a print 8 which is performed directly on the substrate 2 or on a priming layer 4 already provided on the substrate 2” (paragraph 88, lines 1-4), i.e. A method of coating a building panel.
SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. applying one or more transparent… coatings… on a decorative surface of wood of a building panel.
SCHACHT is silent on the transparent layer being deposited with applying… UV curable liquid coatings in overlapping drops… with a digital print head, applying a digital print after applying the one or more transparent UV curable liquid coatings; and curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes the digital print.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), and PANKOKE further teaches the radiation-curing lacquer being "hardened by a UV radiation source" (page 5, lines 164- 165, translation).
SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. wherein an upper transparent layer is applied… above the digital print.
SCHACHT is silent on digital coating.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), i.e. wherein transparent layers are applied alongside digital print to form a décor on a surface using digital printing techniques.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100), i.e. wherein the UV curable liquid coating is applied and then after a digital print is applied.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1.5" (page 4, lines 156-163, translation) and further shows in Fig. 2 and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the embodiment with a single inkjet print head, the radiation-curing lacquer and complete application made from several applied layers inherently involves wherein the digital print head is configured to apply overlapping drops. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transparent synthetic layers of SCHACHT such that applying… UV curable liquid coatings in overlapping drops… with a digital print head, applying a digital print after applying the one or more transparent UV curable liquid coatings; and curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes the digital print because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 22, SCHACHT is silent on the digital print head.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1.5" (page 4, lines 156-163, translation) and further shows in Fig. 2 and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the embodiment with a single inkjet print head, the radiation-curing lacquer and complete application made from several applied layers inherently involves wherein the digital print head is configured to apply overlapping drops. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transparent synthetic layers of SCHACHT using the method of PANKOKE such that wherein the digital print head is configured to apply overlapping drops because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 24, SCHACHT is silent on the digital print head.
PANKOKE teaches that "The inkjet printheads ... emit individual paint drops onto the workpiece ... with a single paint droplet having a volume of 0.5-300 pl" (age 5, lines 167-169), i.e. a range that overlaps with wherein the print head applies drops having a size of 60-400 picolitres. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes wherein the digital print head is configured to apply drops having a size that overlaps with 60-200 picolitres  because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 25, SCHACHT teaches “In step S3, it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10” (paragraph 93, lines 1-4), i.e. wherein the digital print is applied by a digital printing unit.
SCHACHT is silent on the transparent UV curable liquid coating is applied by a digital coating unit.
However, SCHACHT does teach “In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner” (paragraph 94, lines 1-5).
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1.5" (page 4, lines 156-163, translation), i.e. wherein ... the transparent UV curable liquid coating is applied by a digital coating unit.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to include providing a print within the multiple transparent layers of SCHACHT such that it includes the transparent UV curable liquid coating is applied by a digital coating unit because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 26, SCHACHT teaches “A method for manufacturing coated panels of the type including at least a substrate and a top layer with a motif, the top layer being provided on the substrate” (abstract, lines 1-3), “For the substrate of the coated panel of the invention, preferably use is made of a substrate which comprises a wood-based material, such as MDF or HDF” (paragraph 56) and “a motif is realized by means of a print 8 which is performed directly on the substrate 2 or on a priming layer 4 already provided on the substrate 2” (paragraph 88, lines 1-4), i.e. A method of coating a building panel.
SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. applying at least one transparent layer on a decorative surface of a building panel with a digital print head… wherein the at least one transparent layer is applied onto the entire decorative surface.
SCHACHT is silent on applying with a digital print head… the at least one transparent layer being a UV curable coating layer; curing the at least one transparent layer with UV light, thereby forming a transparent protective surface layer… wherein said at least one transparent layer comprises a digital print and a transparent digital coating, wherein a part of the decorative surface and the digital print forms a part of a visible surface décor, and wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), and PANKOKE further teaches the radiation-curing lacquer being "hardened by a UV radiation source" (page 5, lines 164- 165, translation), i.e. applying one or more transparent UV curable liquid coatings ... on a decorative surface of wood of a building panel ... applying a ... print after applying the one or more transparent UV curable liquid coatings; curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes the digital print.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1 .1 by these print heads 1 .5" (page 4, lines 156-163, translation), i.e. applying one or more transparent UV curable liquid coatings ... with a digital print head.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100), i.e. wherein said at least one transparent layer comprises a digital print and a transparent digital coating wherein a part of the decorative surface and the digital print forms a part of a visible final surface decor and wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the at least one transparent layer being a UV curable coating layer; curing the at least one transparent layer with UV light, thereby forming a transparent protective surface layer… wherein said at least one transparent layer comprises a digital print and a transparent digital coating, wherein a part of the decorative surface and the digital print forms a part of a visible surface décor, and wherein the digital print is at least partly synchronized with a visible design and/or structure of the decorative surface in the process of applying the transparent synthetic layer of SCHACHT because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
SCHACHT further teaches “In general, it is noted that the relief, which is discussed in all aspects of the invention, also can be restricted in depth such that in reality, it relates to a pattern of different gloss degrees.… Further, it is also noted that the relief preferably is tangibly present at the surface of the final coated panel. However, according to certain embodiments, it is not excluded that the respective relief is present internally in the top layer of the coated panel and is not tangible, though visibly present at the surface of the coated panel. Such embodiment can be obtained when by means of the techniques of the invention a relief is imparted to the motif itself, whereas the surface of the coated panel as such is made substantially or entirely flat. As already mentioned, by such relief depth effects may be obtained, which remain visible at the surface of the coated panel” (paragraph 72, lines 1-19), “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), and further shown in Fig. 5 that the synthetic layer 7 has a uniform thickness across the substrate, i.e. wherein the at least one transparent layer has a uniform thickness.
As for claim 27, SCHACHT teaches “At the surface of the panel 1, a relief of recesses 13 and projections 14 is obtained” (paragraph 106, lines 3-4).
SCHACHT further teaches “Preferably, said synthetic material layer also extends in the finally formed coated panel over substantially the entire surface of the substrate. Thus, preferably, material of this synthetic material layer will remain present in the deeper structural portions of the top layer, too. In this manner, it is possible to obtain good protection for the motif” paragraph 63, lines 5-10) and “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), i.e. in an embodiment in which a first layer of flat synthetic material layer is applied to coat the digital print at the deeper structural portions of the top layer and then further structured layers of synthetic material layer with recesses and projections are applied thereon, wherein the method further comprises applying an upper transparent layer above the at least one transparent coating layer, wherein the upper transparent coating layer comprises discontinuous cross sections.
As for claim 27, SCHACHT is silent on wherein the method further comprises applying the digital print onto the at least one transparent layer.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100), i.e. wherein the UV curable liquid coating is applied and then after a digital print is applied.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100), i.e. wherein the method further comprises applying the digital print onto the at least one transparent layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the method further comprises applying the digital print onto the at least one transparent layer in the process of applying the transparent synthetic layer of SCHACHT because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
As for claim 29, SCHACHT teaches “A method for manufacturing coated panels of the type including at least a substrate and a top layer with a motif, the top layer being provided on the substrate” (abstract, lines 1-3), “For the substrate of the coated panel of the invention, preferably use is made of a substrate which comprises a wood-based material, such as MDF or HDF” (paragraph 56) and “a motif is realized by means of a print 8 which is performed directly on the substrate 2 or on a priming layer 4 already provided on the substrate 2” (paragraph 88, lines 1-4), i.e. A method of coating a building panel.
SCHACHT further teaches “it is represented that the print 6, which determines the relief or the structure, is provided by means of a digital printing technique, such as by means of an inkjet printer 10…  In step S4 of FIG. 1, a synthetic material layer 7 is applied. Such synthetic material layer 7 preferably consists of a transparent or translucent matter and preferably extends over the entire panel 1 concerned… it is clear that this synthetic material layer 7 can be provided in any manner. It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 93-94; see Fig. 1-4), i.e. applying one or more transparent… liquid coatings… on a decorative surface of wood of a building panel with a digital print head.
SCHACHT is silent on applying one or more transparent UV curable liquid… in overlapping drops… with a digital print head; applying a digital print after applying the one or more transparent UV curable liquid coatings; and curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes a digital print.
PANKOKE teaches "Method and device for generating a three dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), and PANKOKE further teaches the radiation-curing lacquer being "hardened by a UV radiation source" (page 5, lines 164- 165, translation), i.e. applying one or more transparent UV curable liquid… in overlapping drops… with a digital print head; applying a digital print after applying the one or more transparent UV curable liquid coatings; and curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer.
PANKOKE also teaches that "the method according to the invention can also be used to generate what is known as a synchronous pore. For the present invention, this means that the third-dimensional surface structure produced matches that printed decorative image underneath" (page 3, lines 93-97), Examiner respectfully points out that the third-dimensional surface would be visible to a person. PANKOKE further teaches that the structure can be applied first and then followed with the digital printed decorative image (page 3, lines 111-120), meaning that the digital print is in sync with the underlying structure to form by the image of a knot and the feel of a knot (page 3, lines 93-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include applying one or more transparent UV curable liquid… in overlapping drops… with a digital print head; applying a digital print after applying the one or more transparent UV curable liquid coatings; and curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes a digital print in the process of applying the transparent synthetic layer of SCHACHT because PANKOKE teaches that such a process allows for the creation of patterns and 3-Dimensional structures that help form the image and feel of underlying design.
SCHACHT further teaches “In general, it is noted that the relief, which is discussed in all aspects of the invention, also can be restricted in depth such that in reality, it relates to a pattern of different gloss degrees.… Further, it is also noted that the relief preferably is tangibly present at the surface of the final coated panel. However, according to certain embodiments, it is not excluded that the respective relief is present internally in the top layer of the coated panel and is not tangible, though visibly present at the surface of the coated panel. Such embodiment can be obtained when by means of the techniques of the invention a relief is imparted to the motif itself, whereas the surface of the coated panel as such is made substantially or entirely flat. As already mentioned, by such relief depth effects may be obtained, which remain visible at the surface of the coated panel” (paragraph 72, lines 1-19), “It is also possible that in step S4 a plurality of synthetic material layers 7 situated one above the other are applied, whether or not of the same kind” (paragraph 94, lines 7-10), and further shown in Fig. 5 that the synthetic layer 7 has a uniform thickness across the substrate, i.e. wherein the transparent protective surface layer has a uniform thickness.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2 as applied to claim 2 above, and further in view of PERVAN (WO 2011/129757).
As for claim 4, SCHACHT and PANKOKE are silent on comprising injecting the digital print into the at least one transparent layer prior to the step of curing.
PERVAN teaches "The disclosure relates to a building panel, comprising a solid decorative surface having a decorative wear layer, comprising fibres, binders, colour substance, wear resistant particles and a digital ink print, and a method to produce such a panel" (abstract).
PERVAN teaches "The panel surface comprises at least two layers with a printed pattern injected into at least the upper surface layer. The upper surface layer is semitransparent and the print extends vertically into the semi-transparent layer" (page 8, lines 5-10) and "This embodiment offers the advantages that a 30 pattern can be created where the print of the surface layer and at least some parts of the print/colour from the base layer are visible. The first and second layers can have different patterns or the same patterns that are offset against each other" (page 8, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the time of invention to include comprising injecting the digital print into a transparent layer of the at least one transparent layer prior to the step of curing the process of PANKOKE because PERVAN teaches that doing so allows for a pattern to be created with options for more complex patterns.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2 as applied to claim 10 above, and further in view of CRETTE (US PGPub 2005/0176321).
As for claim 10, PANKOKE and SCHACHT are silent on wherein the at least one transparent layer comprises a liquid polyurethane substance based or water based UV curable polyurethane.
	CRETTE teaches "Floor, wall, and ceiling coverings are also well known. In many cases these coverings are manufactured from polyvinyl chloride resins. To impart wear resistance, the coverings are over coated with a clear liquid or semiliquid wear resistant resinous composition. Typical resins used in these wear resistant layers are vinyl resins, polyurethanes or acrylated polyurethane resins (paragraph 4, lines 1-6).
CRETTE further teaches "In one particular embodiment of the invention there is provided an abrasion resistant overlay, particularly for wood floor applications, wherein the impregnating composition comprises mono-olefin functional and multi-olefin functional polyurethane monomers, oligomers and polymers" (paragraph 26, lines 3-8) and "resin will be impregnated into the laminate in the form of a solution or dispersion such as an aqueous solution or a solvent-base solution" (paragraph 21, lines 1-3), i.e. wherein the at least one transparent layer comprises a liquid polyurethane substance based or water based UV curable polyurethane.	
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the transparent protective layers of PANKOKE such that wherein the at least one transparent layer comprises a liquid polyurethane substance based or water based UV curable polyurethane because CRETTE teaches that such compositions were well-known abrasion resistant coatings.
Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2 as applied to claim  2 above, and further in view of ERIKSSON (US PGPub 2004/0142107A1).
As for claim 12, PANKOKE and SCHACHT are silent on wherein the at least one transparent layer comprises color pigments.
ERIKSSON "A process for the manufacturing of decorative surface element" (abstract, line 1-2) and "The process can be used when manufacturing surface elements like floor boards, wall panels and ceiling panels" (paragraph 4, lines 4- 6).
ERIKSSON teaches "The decor may, according to one special embodiment be enhanced by applying a second decor on top of the decor on the base. This will create a three dimensional decor. This may be achieved by applying a wear layer which comprises a semi-translucent pigmentation" (paragraph 19, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the at least one transparent layer comprises color pigments in the process of PANKOKE because ERIKSSON teaches that such a layer can enhance the decor of the board.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2 as applied to claim 2 above, and further in view of CHEN (US PGPub 2007/0283648) hereinafter CHEN.
As for claim 13, PANKOKE and SCHACHT are silent on bevels.
CHEN teaches that "The terms "bevel," "bevel surface," and "bevel edge" are used interchangeably herein and are defined as the slanted or angled surface that forms part of a top surface on a plank, panel, or board for laminated flooring" (paragraph 41 ).
It would have been obvious to one of ordinary skill in the art before the time of invention to apply the process of PANKOKE to a building panel wherein an edge of the building panel comprises a bevel because CHEN teaches the bevels are edges present on floor panels.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US PGPub 2012/0015107 hereinafter SCHACHT in view of Pankoke et al. WO 2011/064075A2 as applied to claim 21 above, and further in view of Baker et al. US PGPub 2008/0075859 hereinafter BAKER.
As for claim 23, SCHACHT and PANKOKE are silent on the opening of the nozzles in the print heads.
However, PANKOKE does teach that "The inkjer printheads ... emit individual pain drops onto the workpiece ... with a single paint droplet having a volume of 0.5-300 pl" (age 5, lines 167-169).
BAKER teaches "Printing, depositing, or coating on a flowable substrate can include extruding a flowable non-food substrate on a support, and jetting fluid to form an image on the flowable substrate" (abstract) and further "The patterns and layers can form a wood grain, texture, or decorative pattern. The flowable substrate can be a member selected from the group consisting of coatings (e.g. dielectric material), glazes, paints, and varnishes. The article can include wood (e.g., density fiber board wood), plastic, metal, or ceramic" (paragraph 8, lines 10-15).
BAKER further teaches "In high performance print assemblies, the nozzle openings typically have a diameter of 50 microns or less, e.g. around 25 microns .... And provide drops with a volume of about 1 to 120 picoliters (pl) or less" (paragraph 2,  lines 16-21 ), i.e. a range that overlaps with wherein the print head comprises a nozzle opening of at least 20 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the inkjet nozzles taught by BAKER in the process of PANKOKE such that it includes wherein the print head comprises a nozzle opening of a range that overlaps with at least 20 microns because BAKER teaches that such a nozzle can produce the droplet sizes that PANKOKE teaches are useful for its invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 8-13, 15-29 have been considered but are moot because the new ground of rejection does not rely on any grounds for rejection for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717